DETAILED ACTION
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
                          Cross-Reference to Related Applications
2.   This application is a 371 of PCT/EP2018/052539 02/01/2018. 
                                         Preliminary amendment
3.   Preliminary amendment filed on 07/10/2019 has been acknowledged and considered.
      In the Preliminary amendment, the applicants have been amended the specification and claims 1-8 have been amended and claims 9-15 have been canceled and new claims 16-27 have been added.
      Claims 1-8 and 16-27 are currently pending in the application. 
                                              Oath/Declaration
3.   The oath/declaration filed on 07/26/2019 is acceptable.
                                                      Priority
4.    Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
                               Information Disclosure Statement
5.   The office acknowledges receipt of the following items from the applicant:
      Information Disclosure Statement (IDS) filed on 07/10/2019 and 08/08/2019.


 
       This application is in condition for allowance except for the following formal matters:
           Claims
           In claim 17, line 1, a term of “an organic molecule” should replace by – the organic molecule --.
                                 Allowable Subject Matter
6.    Claims 1-8 and 16-27are allowed.
       The following is a statement of reason for the indication of allowable subject matter:
      Claims are considered allowable since the prior art of record and the considered pertinent to the applicant’s disclosure does not teach an organic molecule, comprising a first chemical unit comprising a structure according to Formula I and two second chemical units, which are respectively the same or different in each occurrence, comprising a structure according to Formula II as claimed , in combinations with the other structures as cited in the independent claim 1.
        Claims 2-8 and 16-27 are directly or indirectly depend on the independent claim 1.      

       Prosecution on the merit is closed in accordance with the practice under Ex Parte Quayle, 1935 C.D. 11, 453 O.G. 213.
TWO MONTHS from the mailing date of this letter.
           When responding to the Office action, Applicants’ are advice to provide the Examiner with the line numbers and page numbers in the application and/or references cited to assist the Examiner to locate the appropriate paragraphs.       
                                               Cited Prior Arts
7.    The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. SON et al. (U.S. Publication No. 2011/0175069 A1), Chichak (U.S. Publication No. 2008/0027028 A1), YAMATO et al. (U.S. Publication No. 2016/0155575 A1) and Koch (U.S. Patent No. 9,029,527 B2).
                                                Conclusion
8.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
        Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 

/PHUC T DANG/Primary Examiner, Art Unit 2892